Citation Nr: 0027552	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 (1999) based on multiple 
hospitalizations between December 31, 1996 and August 1, 
1998.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.  The veteran filed an 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  


FINDINGS OF FACT

1.  Service connection is in effect for hepatitis, assigned a 
noncompensable evaluation, and for residuals of a gunshot 
wound of the left foot, assigned a 20 percent evaluation.  

2.  The veteran did not received treatment for a service 
connected disability during any of the multiple 
hospitalizations between December 31, 1996 and August 1, 
1998.   


CONCLUSION OF LAW

The requirements for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 during any of the multiple 
hospitalizations between December 31, 1996 and August 1, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.29 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Temporary total (100 percent) evaluations are generally 
assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or other 
approved health care facility for a period in excess of 21 
days.  See 38 C.F.R. § 4.29 (1999).  In the present case, the 
veteran alleges that he was hospitalized on several occasions 
exceeding 21 days for pancreatitis or for other disorders 
that are due to his service-connected hepatitis.  He claims 
to have been advised by treating physicians on at least one 
occasion that his pancreatitis was caused by his service-
connected hepatitis, and that a temporary total evaluation is 
therefore warranted on the basis of secondary service 
connection.  

The record reflects that the veteran was hospitalized was 
hospitalized on numerous occasions between December 31, 1996 
and August 1, 1998.  Specifically, the veteran was 
hospitalized from December 31, 1996 to January 6, 1997 for an 
exacerbation of chronic obstructive pulmonary disease; from 
January 13, 1997 to February 10, 1997 for an upper 
gastrointestinal bleed secondary to duodenal arteriovenous 
malformation; from February 17, 1997 to February 24, 1997 for 
gram negative bacteremia; from April 14, 1997 to April 27, 
1997 for ascending cholangitis; from September 21, 1997 to 
September 23, 1997 again for ascending cholangitis; from 
March 2, 1998 to March 9, 1998 for pancreatitis; from March 
15, 1998 to April 30, 1998 for recurrent episodes of 
pancreatitis; and from June 8, 1998 to August 1, 1998 for 
obstructive jaundice and cholangitis secondary to common bile 
duct stricture and choledochopancreatic fistula.  The veteran 
also reports he was hospitalized for treatment on additional 
occasions from June 18, 1997 to June 23, 1997 and from July 
11, 1997 to July 15, 1997.  However, records of those two 
hospitalizations are not of record, but an admission report 
from those two hospitalizations indicates that the admitting 
diagnosis on both occasions was cholangitis. 

Based on a review of the evidence it is apparent that the 
veteran was not treated for his service connected hepatitis 
during any of the hospitalizations between December 31, 1996 
and August 1, 1998.  While these records do refer to other 
diagnoses, none of the records appear to contain a diagnosis 
of hepatitis, even by history.  In addition, with the 
exception of three of the hospitalizations, the veteran was 
not even hospitalized for a period of time in excess of 21 
days, a threshold requirement for benefits under 38 C.F.R. 
§ 4.29.  Accordingly, the Board concludes that a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29 
based on the veteran's multiple hospitalizations between 
December 31, 1996 and August 1, 1998 is not warranted.

While the veteran has contented that his pancreatitis and 
other disorders that he was hospitalized for are due to his 
service connected hepatitis, he was requested by the RO in a 
letter dated in September 1999 to furnished medical evidence 
to establish that such a claim was well-grounded.  In that 
letter the veteran was informed that a well-grounded claim 
required medical evidence that a claimed condition was 
secondary to hepatitis.  In a response to the RO's letter the 
veteran reiterated that he was told by VA physicians that 
this was the case and requested that the RO obtain an opinion 
to support his claim.  However, in the absence of a well-
grounded claim the duty to assist is not triggered and the RO 
has no duty or authority to assist the veteran in developing 
the facts pertinent to his claim.  See Morton v. West, 12 
Vet. App. 477, 485 (1999).  The Board would also observe that 
the RO then denied service connection for pancreatitis in a 
rating decision dated in November 1999 and advised the 
veteran of the decision and of his appellate rights in a 
letter dated later that same month.  Nevertheless, the record 
before the Board does not contain a Notice of Disagreement to 
the RO's November 1999 rating decision that denied service 
connection for pancreatitis as not well grounded.


ORDER

A temporary total evaluation under the provisions of 
38 C.F.R. § 4.29 based on multiple hospitalizations between 
December 31, 1996 and August 1, 1998 is denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

